Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to communication filed February 14, 2022. Claims 1, 2, 3, 7, 8, 9 are pending; claims 4, 5, 6 are cancelled.

Response to Arguments
Applicant’s arguments, see page 4, filed February 14, 2022, with respect to claims 1 and 9 have been fully considered and are persuasive. Claims 1 and 9 have been amended to fix informalities. The objections of claims 1 and 9 have been withdrawn. 
Applicant’s arguments, see page 4, filed February 14, 2022, with respect to claims 2 and 3 have been fully considered and are persuasive. Claims 2 and 3 have been amended to clarify how the fitting portions are disposed. The 35 USC 112(b) rejections of claims 2 and 3 has been withdrawn. 
Applicant’s arguments, see page 4, filed February 14, 2022, with respect to claims 4-6 have been fully considered and are persuasive. Claims 4-6 have been cancelled. The objections of claims 4, 5, and 6 have been withdrawn. The 35 USC 112(b) rejections of claims 4 and 5 have been withdrawn.
Applicant’s arguments, see page 4, filed February 14, 2022, with respect to claims 1, 2, 3, 7, 8, and 9 have been fully considered and are persuasive. Independent claim 1 has been amended to include further details of the 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 and its dependent claims 2, 3, 7, 8 and 9 are in condition for allowance for inclusion of limitations:
wherein the stator (31) has a core (51) in which a plurality of thin plates (71) penetrated by magnetic flux are stacked along a second which is a circumferential direction of the yoke (36),
wherein a thickness of each of the plurality of thin plates (71) is larger in an end portion at an outer circumference side of the yoke (36) than in an end portion at an inner circumference side of the yoke (36).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834